                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                            ANDERSON/GREENWOOD DIVISION

  David Richard Walker, Jr.,                  )         Civil Action No. 8:19-cv-00597-JMC
                                              )
                                   Plaintiff, )
                                              )                         ORDER
                                              )
                       v.                     )
  Bryan P. Stirling, Tim Riley, Major         )
  Ray, Captain Commander, Captain             )
  Thomas, Chreatha Kelly,                     )
  Arland H.Compton, Jr., Christine Long,      )
  Associate Warden Lane,                      )
                                              )
                              Defendants.     )
_______________________________________)

       This matter is before the court for review of the Magistrate Judge’s Report and

Recommendation (“Report”) filed on November 22, 2019. (ECF No. 109.) The Report addresses

Plaintiff David Richard Walker’s suit under 42 U.S.C. § 1983 and recommends that the court

dismiss the case as to Defendants Stirling, Riley, Ray, Commander, Thomas, Kelly, Compton, and

Long. (ECF No. 109.) For the reasons stated herein, the court ACCEPTS the Report, and

DISMISSES the case as to Defendants Stirling, Riley, Ray, Commander, Thomas, Kelly,

Compton, and Long pursuant to Fed. R. Civ. P. 41(b).

                       I. FACTUAL AND PROCEDURAL BACKGROUND

       The Report sets forth the relevant facts and legal standards which this court incorporates

herein without a full recitation. (ECF No. 109.) As brief background, on February 28, 2019,

Plaintiff, proceeding pro se, filed his 32-page Complaint, alleging constitutional violations pursuant

to 42 U.S.C. § 1983. (ECF No. 1.) Specifically, in his Complaint, Plaintiff alleges that he was

assaulted and lynched by other inmates while in the custody of Defendants and alleges that despite

his requests for “safe housing”, Defendants failed to provide him with housing “away from the

general population.” Id. at 10.
                                                  1
       On August 14, 2019, Defendants filed their Motion for Summary Judgment. (ECF No.

74.) On August 15, 2019, the Magistrate Judge issued a Roseboro Order (ECF No. 75), which

apprised Plaintiff of the procedures surrounding summary judgment. See Roseboro v. Garrison,

528 F.2d 309, 310 (4th Cir. 1975) (requiring the court to provide an explanation of the dismissal

and summary judgment procedures to pro se litigants). Plaintiff was also informed of the

possible consequences if he failed to respond adequately to the motion. (ECF No. 75.) On

September 13, 2019, the court granted Plaintiff an extension until October 18, 2019, to respond

to the summary judgment motion. (ECF No. 90.) Despite the explanation regarding the

consequences for failing to respond, Plaintiff failed to respond to the motion for summary

judgment.

       Because Plaintiff is proceeding pro se and had filed a motion for “[l]egal

accommodations and legal items” (&)1R   the court filed an order on October 24,

2019, denying Plaintiff’s motion and giving him additional time –through November 13, 2019—to

respond to the motion for summary judgment (ECF No. 105). +RZHYHU 3ODLQWLII VWLOO IDLOHG WR

UHVSRQG

                                 II. STANDARD OF REVIEW

 The Magistrate Judge’s Report is made in accordance with 28 U.S.C. § 636(b)(1) and Local

    Civil Rule 73.02 for the District of South Carolina. The Magistrate Judge only makes a

 recommendation to this court, and the recommendation has no presumptive weight. See Mathews

v. Weber, 423 U.S. 261, 270-71 (1976). The responsibility to make a final determination remains

 with the court. Id. at 271. As such, the court is charged with making de novo determinations of

 those portions of the Report and Recommendation to which specific objections are made. See 28

 U.S.C. § 636(b)(1); see also Fed. R. Civ. P. 72(b)(3). Thus, the court may accept, reject, or

modify, in whole or in part, the Magistrate Judge’s recommendation or recommit the matter with

                                                2
instructions. 28 U.S.C. § 636(b)(1).

                                           III. DISCUSSION

       The parties were apprised of their opportunity to file objections to the Report on

November 22, 2019. (ECF No. 109.) Objections to the Report were due by December 6, 2019.

(ECF No. 109.) However, objections were due by December 9, 2019, if a party was served by

mail or otherwise allowed under Fed. R. Civ. P. 6 or Fed. R. Crim. P. 45. (Id.) Neither party filed

objections to the report.

       In the absence of timely objections to the Magistrate Judge’s Report, this court is not

required to provide an explanation for adopting the recommendation. See Camby v. Davis, 718

F.2d 198, 199 (4th Cir. 1983). Instead, the court must only satisfy itself that there is no clear

error on the face of the record in order to accept the recommendation. Diamond v. Colonial Life

& Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory

committee’s note). Furthermore, failure to file specific written objections to the Report results in

a party’s waiver of the right to appeal from the judgment of the District Court based upon such

recommendation. 28 U.S.C. § 636(b)(1); Thomas v. Arn, 474 U.S. 140 (1985); Wright v. Collins,

766 F.2d 841 (4th Cir. 1985); United States v. Schronce, 727 F.2d 91 (4th Cir. 1984). After a

thorough and careful review of the record, the court finds the Magistrate Judge’s Report provides

an accurate summary of the facts and law in the instant case. (ECF No. 109.) Because there are

no objections, the court adopts the Report herein. Camby, 718 F.2d at 199.

                                           IV. CONCLUSION

       After a thorough review of the Report and the record in this case, the court ACCEPTS

the Magistrate Judge’s Report and Recommendation (ECF No. 109). Therefore, the court

DISMISSES the case as to Defendants Stirling, Riley, Ray, Commander, Thomas, Kelly,

                                                 3
 Compton, and Long pursuant to Fed. R. Civ. P. 41(b). Accordingly, the court FINDS that the

 parties’ respective motions for summary judgment (ECF Nos. 74, 79) are MOOT.

        IT IS SO ORDERED.




                                                 United States District Judge
December 3, 2019
Columbia, South Carolina




                                             4
